UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4135



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


MARQUIS DURELL ERBY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00547-HFF-1)


Submitted:    July 18, 2008                 Decided:   August 29, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin F. McDonald, Acting United
States Attorney, Maxwell Cauthen, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marquis      Durell   Erby    pled    guilty   to     one    count   of

possession of a firearm by a convicted felon.                     His advisory

Guidelines range was 84-105 months, reflecting a total offense

level of 23 and a criminal history category of V.                At sentencing,

the district court adopted the presentence report, to which there

were no objections.       The court mentioned a sentencing memorandum

filed by Erby and heard defense counsel’s argument based on that

memorandum.       The court took into consideration the sentencing

factors set forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2007),    remarking      especially      on      Erby’s    criminal       history

(§ 3553(a)(1)) and the need for deterrence (§ 3553(a)(2)(B)). Erby

was   sentenced    to   eighty-four     months    in   prison.     He    appeals,

contending that the district court did not adequately explain its

reasons for imposing sentence.          We affirm.

           We review a federal sentence for abuse of discretion.

Under this standard, we must determine whether the sentence is

procedurally and substantively reasonable.             Gall v. United States,

128 S. Ct. 586, 594-97 (2007).        We may afford a sentence that falls

within the properly calculated Guidelines range a presumption of

reasonableness.      United States v. Battle, 499 F.3d 315, 322 (4th

Cir. 2007), cert. denied, 128 S. Ct. 1121 (2008); see Rita v.

United States, 127 S. Ct. 2456, 2462 (2007).




                                      - 2 -
      Erby’s eighty-four-month sentence, which falls at the lowest

end   of   his   Guidelines   range,   is    presumptively     reasonable.

Moreover, the district court appropriately considered that range,

together with the sentencing memorandum, statements at sentencing,

and the § 3553(a) factors, when imposing sentence.           With regard to

the § 3553(a) factors, we note that there is no requirement that

the sentencing judge give a lengthy explanation for the sentence;

rather, the judge need set forth only enough “to satisfy the

appellate court that he has considered the parties’ arguments and

has a reasoned basis for exercising his own legal decisionmaking

authority.”      Rita, 127 S. Ct. at 2468.         In this regard, the

district   court’s   explanation    for     the   sentence    imposed   was

sufficient.

      After carefully examining the record, we conclude that the

sentence imposed is reasonable and that the district court did not

abuse its discretion in sentencing Erby to eighty-four months in

prison.*   We accordingly affirm.      We dispense with oral argument

because the facts and legal contentions are adequately presented in



      *
      We reject Erby’s contention that the district court was
mistaken about his criminal history. When discussing Erby’s
criminal record, the court said, “Some of it is drugs, some of it
is some serious stuff.”     Erby’s record included several drug
offenses, which were assigned criminal history points, and several
convictions for driving under a suspended license, which received
no points. We believe that the phrase, “some of it is some serious
stuff” merely emphasizes the serious nature of the drug offenses
and does not, as Erby contends, reflect the district court’s
confusion about his criminal record.

                                 - 3 -
the materials before the court and argument would not aid the

decisional process.

                                                     AFFIRMED




                            - 4 -